Exhibit 10.1

 

INDEPENDENCE HOLDING COMPANY

2006 STOCK INCENTIVE PLAN

____________________________

 

Plan Document

__________________________________

 

1.

Establishment, Purpose, and Types of Awards

Independence Holding Company (the “Company”) hereby establishes this
equity-based incentive compensation plan to be known as the “Independence
Holding Company 2006 Stock Incentive Plan” (hereinafter referred to as the
“Plan”), in order to provide incentives and awards to select employees,
directors, agents, consultants, and advisors of the Company and its Affiliates.
The Plan permits grants of the following types of awards (“Awards”), according
to the Sections of the Plan listed here:

Section 6

Options

Section 7

Share Appreciation Rights (“SARs”)

Section 8

Restricted Shares, Restricted Share Units, and Unrestricted Shares

Section 9

Deferred Share Units

Section 10

Performance Awards

 

 

The Plan is not intended to affect and shall not affect any stock options,
equity-based compensation, or other benefits that the Company or its Affiliates
may have provided, or may separately provide in the future pursuant to any
agreement, plan, or program that is independent of this Plan.

2.

Defined Terms

Terms in the Plan that begin with an initial capital letter have the defined
meaning set forth in Appendix A, unless defined elsewhere in this Plan or the
context of their use clearly indicates a different meaning.

3.

Shares Subject to the Plan

Subject to the provisions of Section 13 of the Plan, the maximum number of
Shares that the Company may issue for all Awards is 1,300,000 Shares. For all
Awards, the Shares issued pursuant to the Plan may be authorized but unissued
Shares, Shares that the Company has reacquired or otherwise holds in treasury,
or Shares held in a trust.

Shares that are subject to an Award that for any reason expires, is forfeited,
is cancelled, or becomes unexercisable, and Shares that are for any other reason
not paid or delivered under the Plan shall again, except to the extent
prohibited by Applicable Law, be available for subsequent Awards under the Plan.
Notwithstanding the foregoing, but subject to adjustments pursuant to Section 13
below, the number of Shares that are available for ISO Awards shall be
determined, to the extent required under applicable tax laws, by reducing the
number of Shares designated in the

 

 


--------------------------------------------------------------------------------

 

preceding paragraph by the number of Shares issued pursuant to Awards, provided
that any Shares that are issued under the Plan and forfeited back to the Plan
shall be available for issuance pursuant to future ISO Awards.

4.

Administration

(a)          General. The Committee shall administer the Plan in accordance with
its terms, provided that the Board may act in lieu of the Committee on any
matter. The Committee shall hold meetings at such times and places as it may
determine and shall make such rules and regulations for the conduct of its
business as it deems advisable. In the absence of a duly appointed Committee or
if the Board otherwise chooses to act in lieu of the Committee, the Board shall
function as the Committee for all purposes of the Plan.

(b)          Committee Composition. The Board shall appoint the members of the
Committee. If and to the extent permitted by Applicable Law, the Committee may
authorize one or more Reporting Persons (or other officers) to make Awards to
Eligible Persons who are not Reporting Persons (or other officers whom the
Committee has specifically authorized to make Awards). The Board may at any time
appoint additional members to the Committee, remove and replace members of the
Committee with or without Cause, and fill vacancies on the Committee however
caused.

(c)          Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority, in its sole discretion:

(i)           to determine Eligible Persons to whom Awards shall be granted from
time to time and the number of Shares, units, or dollars to be covered by each
Award;

 

(ii)

to determine, from time to time, the Fair Market Value of Shares;

(iii)        to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;

(iv)         to approve the forms of Award Agreements and all other documents,
notices and certificates in connection therewith which need not be identical
either as to type of Award or among Participants;

(v)          to construe and interpret the terms of the Plan and any Award
Agreement, to determine the meaning of their terms, and to prescribe, amend, and
rescind rules and procedures relating to the Plan and its administration; and

(vi)         in order to fulfill the purposes of the Plan and without amending
the Plan, modify, cancel, or waive the Company’s rights with respect to any
Awards, to adjust or to modify Award Agreements for changes in Applicable Law,
and to recognize differences in foreign law, tax policies, or customs; and

 

 

 

-2-

 

 


--------------------------------------------------------------------------------

 

(vii)       to make all other interpretations and to take all other actions that
the Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.

Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Reporting
Persons, officers, or Employees of the Company or its Affiliates.

(d)          Deference to Committee Determinations. The Committee shall have the
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion it deems to be appropriate in its sole discretion, and to
make any findings of fact needed in the administration of the Plan or Award
Agreements. The Committee’s prior exercise of its discretionary authority shall
not obligate it to exercise its authority in a like fashion thereafter. The
Committee’s interpretation and construction of any provision of the Plan, or of
any Award or Award Agreement, shall be final, binding, and conclusive. The
validity of any such interpretation, construction, decision or finding of fact
shall not be given de novo review if challenged in court, by arbitration, or in
any other forum, and shall be upheld unless clearly made in bad faith or
materially affected by fraud.

(e)          No Liability; Indemnification. Neither the Board nor any Committee
member, nor any Person acting at the direction of the Board or the Committee,
shall be liable for any act, omission, interpretation, construction or
determination made in good faith with respect to their authorized services on
behalf of the Plan, any Award or any Award Agreement. The Company and its
Affiliates shall pay or reimburse any member of the Committee, as well as any
Director, Employee, or Consultant who takes action in connection with the Plan,
for all expenses incurred with respect to their authorized services on behalf of
the Plan, and to the full extent allowable under Applicable Law shall indemnify
each and every one of them for any claims, liabilities, and costs (including
reasonable attorney’s fees) arising out of their good faith performance of
duties under the Plan. The Company and its Affiliates may, but shall not be
required to, obtain liability insurance for this purpose.

5.

Eligibility

(a)          General Rule. The Committee may grant ISOs only to Employees
(including officers who are Employees) of the Company or any Affiliate that is a
“parent corporation” or “subsidiary corporation” within the meaning of Section
424 of the Code, and may grant all other Awards to any Eligible Person. A
Participant who has been granted an Award may be granted an additional Award or
Awards if the Committee shall so determine, if such person is otherwise an
Eligible Person and if otherwise in accordance with the terms of the Plan.

(b)          Grant of Awards. Subject to the express provisions of the Plan, the
Committee shall determine from the class of Eligible Persons those individuals
to whom Awards under the Plan may be granted, the number of Shares subject to
each Award, the price (if any) to be paid for the Shares or the Award and, in
the case of Performance Awards, in addition to the matters addressed in Section
10 below, the specific objectives, goals and performance criteria that further
define the Performance Award. Each Award shall be evidenced by an Award
Agreement signed by the Company and, if required by the Committee, by the
Participant. The Award Agreement shall set forth the material terms and
conditions of the Award established by the Committee, and each

 

 

-3-

 

 


--------------------------------------------------------------------------------

 

Award shall be subject to the terms and conditions set forth in Sections 23, 24,
and 25 unless otherwise specifically provided in an Award Agreement.

(c)          Limits on Awards. During each calendar year of the Plan, no
Participant may receive Options and SARs that relate to more than 200,000
Shares. The Committee will adjust this limitation pursuant to Section 13 below.

(d)          Replacement Awards. Subject to Applicable Laws (including any
associated Shareholder approval requirements), the Committee may, in its sole
discretion and upon such terms as it deems appropriate, require as a condition
of the grant of an Award to a Participant that the Participant surrender for
cancellation some or all of the Awards that have previously been granted to the
Participant under this Plan or otherwise. An Award that is conditioned upon such
surrender may or may not be the same type of Award, may cover the same (or a
lesser or greater) number of Shares as such surrendered Award, may have other
terms that are determined without regard to the terms or conditions of such
surrendered Award, and may contain any other terms that the Committee deems
appropriate. In the case of Options, these other terms may not involve an
Exercise Price that is lower than the Exercise Price of the surrendered Option
unless the Company’s shareholders approve the grant itself or the program under
which the grant is made pursuant to the Plan.

6.

Option Awards

(a)          Types; Documentation. Subject to Section 5(a), the Committee may in
its discretion grant Options pursuant to Award Agreements that are delivered to
Participants. Each Option shall be designated in the Award Agreement as an ISO
or a Non-ISO, and the same Award Agreement may grant both types of Options. At
the sole discretion of the Committee, any Option may be exercisable, in whole or
in part, immediately upon the grant thereof, or only after the occurrence of a
specified event, or only in installments, which installments may vary. Options
granted under the Plan may contain such terms and provisions not inconsistent
with the Plan that the Committee shall deem advisable in its sole and absolute
discretion.

(b)          ISO $100,000 Limitation. To the extent that the aggregate Fair
Market Value of Shares with respect to which Options designated as ISOs first
become exercisable by a Participant in any calendar year (under this Plan and
any other plan of the Company or any Affiliate) exceeds $100,000, such excess
Options shall be treated as Non-ISOs. For purposes of determining whether the
$100,000 limit is exceeded, the Fair Market Value of the Shares subject to an
ISO shall be determined as of the Grant Date. In reducing the number of Options
treated as ISOs to meet the $100,000 limit, the most recently granted Options
shall be reduced first. In the event that Section 422 of the Code is amended to
alter the limitation set forth therein, the limitation of this Section 6(b)
shall be automatically adjusted accordingly.

(c)          Term of Options. Each Award Agreement shall specify a term at the
end of which the Option automatically expires, subject to earlier termination
provisions contained in Section 6(h) hereof; provided, that, the term of any
Option may not exceed ten years from the Grant Date. In the case of an ISO
granted to an Employee who is a Ten Percent Holder on the Grant Date, the term
of the ISO shall not exceed five years from the Grant Date.

 

 

 

-4-

 

 


--------------------------------------------------------------------------------

 

(d)          Exercise Price. The exercise price of an Option shall be determined
by the Committee in its sole discretion and shall be set forth in the Award
Agreement, provided that –

 

(i)

if an ISO is granted to an Employee who on the Grant Date is a Ten Percent
Holder, the per Share exercise price shall not be less than 110% of the Fair
Market Value per Share on the Grant Date, and

 

(ii)

for all other Options, such per Share exercise price shall not be less than 100%
of the Fair Market Value per Share on the Grant Date.

Neither the Company nor the Committee shall, without shareholder approval, allow
for a repricing within the meaning of the federal securities laws applicable to
proxy statement disclosures.

(e)          Exercise of Option. The times, circumstances and conditions under
which an Option shall be exercisable shall be determined by the Committee in its
sole discretion and set forth in the Award Agreement. The Committee shall have
the discretion to determine whether and to what extent the vesting of Options
shall be tolled during any unpaid leave of absence; provided, however, that in
the absence of such determination, vesting of Options shall be tolled during any
such leave approved by the Company.

(f)           Minimum Exercise Requirements. An Option may not be exercised for
a fraction of a Share. The Committee may require in an Award Agreement that an
Option be exercised as to a minimum number of Shares, provided that such
requirement shall not prevent a Participant from purchasing the full number of
Shares as to which the Option is then exercisable.

(g)          Methods of Exercise. Prior to its expiration pursuant to the terms
of the applicable Award Agreement, and subject to the times, circumstances and
conditions for exercise contained in the applicable Award Agreement, each Option
may be exercised, in whole or in part (provided that the Company shall not be
required to issue fractional shares), by delivery of written notice of exercise
to the secretary of the Company accompanied by the full exercise price of the
Shares being purchased. In the case of an ISO, the Committee shall determine the
acceptable methods of payment on the Grant Date and it shall be included in the
applicable Award Agreement. The methods of payment that the Committee may in its
discretion accept or commit to accept in an Award Agreement include:

 

(i)

cash or check payable to the Company (in U.S. dollars);

(ii)          other Shares that (A) are owned by the Participant who is
purchasing Shares pursuant to an Option, (B) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which the Option is being exercised, (C) were not acquired by such Participant
pursuant to the exercise of an Option, unless such Shares have been owned by
such Participant for at least six months or such other period as the Committee
may determine, (D) are all, at the time of such surrender, free and clear of any
and all claims, pledges, liens and encumbrances, or any restrictions which would
in any manner restrict the transfer of such shares to or by the Company (other
than such restrictions as may have existed prior to an issuance of such Shares
by the Company to such Participant), and (E) are duly endorsed for transfer to
the Company;

 

 

 

-5-

 

 


--------------------------------------------------------------------------------

 

(iii)        a cashless exercise program that the Committee may approve, from
time to time in its discretion, pursuant to which a Participant may concurrently
provide irrevocable instructions (A) to such Participant’s broker or dealer to
effect the immediate sale of the purchased Shares and remit to the Company, out
of the sale proceeds available on the settlement date, sufficient funds to cover
the exercise price of the Option plus all applicable taxes required to be
withheld by the Company by reason of such exercise, and (B) to the Company to
deliver the certificates for the purchased Shares directly to such broker or
dealer in order to complete the sale; or

 

(iv)

any combination of the foregoing methods of payment.

The Company shall not be required to deliver Shares pursuant to the exercise of
an Option until payment of the full exercise price therefore is received by the
Company.

(h)          Termination of Continuous Service. The Committee may establish and
set forth in the applicable Award Agreement the terms and conditions on which an
Option shall remain exercisable, if at all, following termination of a
Participant’s Continuous Service. The Committee may waive or modify these
provisions at any time. To the extent that a Participant is not entitled to
exercise an Option at the date of his or her termination of Continuous Service,
or if the Participant (or other person entitled to exercise the Option) does not
exercise the Option to the extent so entitled within the time specified in the
Award Agreement or below (as applicable), the Option shall terminate and the
Shares underlying the unexercised portion of the Option shall revert to the Plan
and become available for future Awards. In no event may any Option be exercised
after the expiration of the Option term as set forth in the Award Agreement.

The following provisions shall apply to the extent an Award Agreement does not
specify the terms and conditions upon which an Option shall terminate when there
is a termination of a Participant’s Continuous Service:

(i)           Termination other than Upon Disability or Death or for Cause. In
the event of termination of a Participant’s Continuous Service (other than as a
result of Participant’s death, disability, retirement or termination for Cause),
the Participant shall have the right to exercise an Option at any time within 90
days following such termination to the extent the Participant was entitled to
exercise such Option at the date of such termination.

(ii)          Disability. In the event of termination of a Participant’s
Continuous Service as a result of his or her being Disabled, the Participant
shall have the right to exercise an Option at any time within one year following
such termination to the extent the Participant was entitled to exercise such
Option at the date of such termination.

(iii)        Retirement. In the event of termination of a Participant’s
Continuous Service as a result of Participant’s retirement, the Participant
shall have the right to exercise the Option at any time within six months
following such termination to the extent the Participant was entitled to
exercise such Option at the date of such termination.

(iv)         Death. In the event of the death of a Participant during the period
of Continuous Service since the Grant Date of an Option, or within thirty days
following termination of the Participant’s Continuous Service, the Option may be
exercised, at any

 

 

-6-

 

 


--------------------------------------------------------------------------------

 

time within one year following the date of the Participant’s death, by the
Participant’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent the right to exercise
the Option had vested at the date of death or, if earlier, the date the
Participant’s Continuous Service terminated.

(v)          Cause. If the Committee determines that a Participant’s Continuous
Service terminated due to Cause, the Participant shall immediately forfeit the
right to exercise any Option, and it shall be considered immediately null and
void.

(i)           Reverse Vesting. The Committee in its sole discretion may allow a
Participant to exercise unvested Non-ISOs, in which case the Shares then issued
shall be Restricted Shares having analogous vesting restrictions to the unvested
Non-ISOs.

7.

Share Appreciation Rights (SARs)

(a)          Grants. The Committee may in its discretion grant Share
Appreciation Rights to any Eligible Person pursuant to Award Agreements, in any
of the following forms:

(i)           SARs related to Options. The Committee may grant SARs either
concurrently with the grant of an Option or with respect to an outstanding
Option, in which case the SAR shall extend to all or a portion of the Shares
covered by the related Option. An SAR shall entitle the Participant who holds
the related Option, upon exercise of the SAR and surrender of the related
Option, or portion thereof, to the extent the SAR and related Option each were
previously unexercised, to receive payment of an amount determined pursuant to
Section 7(e) below. Any SAR granted in connection with an ISO will contain such
terms as may be required to comply with the provisions of Section 422 of the
Code and the regulations promulgated thereunder.

(ii)          SARs Independent of Options. The Committee may grant SARs which
are independent of any Option subject to such conditions as the Committee may in
its discretion determine, which conditions will be set forth in the applicable
Award Agreement.

(iii)        Limited SARs. The Committee may grant SARs exercisable only upon or
in respect of a Change in Control or any other specified event, and such limited
SARs may relate to or operate in tandem or combination with or substitution for
Options or other SARs, or on a stand-alone basis, and may be payable in cash or
Shares based on the spread between the exercise price of the SAR, and (A) a
price based upon or equal to the Fair Market Value of the Shares during a
specified period, at a specified time within a specified period before, after or
including the date of such event, or (B) a price related to consideration
payable to Company’s shareholders generally in connection with the event.

(b)          Exercise Price. The per Share exercise price of an SAR shall be
determined in the sole discretion of the Committee, shall be set forth in the
applicable Award Agreement, and shall be no less than 100% of the Fair Market
Value of one Share. The exercise price of an SAR related to an Option shall be
the same as the exercise price of the related Option. Neither the Company nor
the Committee shall, without shareholder approval, allow for a repricing within
the meaning of federal securities laws applicable to proxy statement
disclosures.

 

 

 

-7-

 

 


--------------------------------------------------------------------------------

 

(c)          Exercise of SARs. Unless the Award Agreement otherwise provides, an
SAR related to an Option will be exercisable at such time or times, and to the
extent, that the related Option will be exercisable; provided that the Award
Agreement shall not, without the approval of the shareholders of the Company,
provide for a vesting period for the exercise of the SAR that is more favorable
to the Participant than the exercise period for the related Option. An SAR may
not have a term exceeding ten years from its Grant Date. An SAR granted
independently of any other Award will be exercisable pursuant to the terms of
the Award Agreement. Whether an SAR is related to an Option or is granted
independently, the SAR may only be exercised when the Fair Market Value of the
Shares underlying the SAR exceeds the exercise price of the SAR.

(d)          Effect on Available Shares. All SARs that may be settled in Shares
shall be counted in full against the number of Shares available for Awards under
the Plan, regardless of the number of Shares actually issued upon settlement of
the SARs.

(e)          Payment. Upon exercise of an SAR related to an Option and the
attendant surrender of an exercisable portion of any related Award, the
Participant will be entitled to receive payment of an amount determined by
multiplying –

(i)           the excess of the Fair Market Value of a Share on the date of
exercise of the SAR over the exercise price per Share of the SAR, by

 

(ii)

the number of Shares with respect to which the SAR has been exercised.

Notwithstanding the foregoing, an SAR granted independently of an Option (i) may
limit the amount payable to the Participant to a percentage, specified in the
Award Agreement but not exceeding one-hundred percent (100%), of the amount
determined pursuant to the preceding sentence, and (ii) shall be subject to any
payment or other restrictions that the Committee may at any time impose in its
discretion, including restrictions intended to conform the SARs with Section
409A of the Code.

(f)           Form and Terms of Payment. Subject to Applicable Law, the
Committee may, in its sole discretion, settle the amount determined under
Section 7(e) above solely in cash, solely in Shares (valued at their Fair Market
Value on the date of exercise of the SAR), or partly in cash and partly in
Shares, with cash paid in lieu of fractional shares. Unless otherwise provided
in an Award Agreement, all SARs shall be settled in Shares as soon as
practicable after exercise.

(g)          Termination of Employment or Consulting Relationship. The Committee
shall establish and set forth in the applicable Award Agreement the terms and
conditions on which an SAR shall remain exercisable, if at all, following
termination of a Participant’s Continuous Service. The provisions of Section
6(h) above shall apply to the extent an Award Agreement does not specify the
terms and conditions upon which an SAR shall terminate when there is a
termination of a Participant’s Continuous Service.

8.

Restricted Shares, Restricted Share Units, and Unrestricted Shares

(a)          Grants. The Committee may in its sole discretion grant restricted
shares (“Restricted Shares”) to any Eligible Person and shall evidence such
grant in an Award Agreement that is delivered to the Participant and that sets
forth the number of Restricted Shares, the purchase price

 

 

-8-

 

 


--------------------------------------------------------------------------------

 

for such Restricted Shares (if any), and the terms upon which the Restricted
Shares may become vested. In addition, the Company may in its discretion grant
to any Eligible Person the right to receive Shares after certain vesting
requirements are met (“Restricted Share Units”), and shall evidence such grant
in an Award Agreement that is delivered to the Participant and that sets forth
the number of Shares (or formula, that may be based on future performance or
conditions, for determining the number of Shares) that the Participant shall be
entitled to receive upon vesting and the terms upon which the Shares subject to
a Restricted Share Unit may become vested. The Committee may condition any Award
of Restricted Shares or Restricted Share Units to a Participant on receiving
from the Participant such further assurances and documents as the Committee may
require to enforce the restrictions. In addition, the Committee may grant Awards
hereunder in the form of unrestricted shares (“Unrestricted Shares”), which
shall vest in full upon the date of grant or such other date as the Committee
may determine or which the Committee may issue pursuant to any program under
which one or more Eligible Persons (selected by the Committee in its sole
discretion) elect to pay for such Shares or to receive Unrestricted Shares in
lieu of cash bonuses that would otherwise be paid.

(b)          Vesting and Forfeiture. The Committee shall set forth in an Award
Agreement granting Restricted Shares or Restricted Share Units, the terms and
conditions under which the Participant’s interest in the Restricted Shares or
the Shares subject to Restricted Share Units will become vested and
non-forfeitable. Except as set forth in the applicable Award Agreement or the
Committee otherwise determines, upon termination of a Participant’s Continuous
Service for any other reason, the Participant shall forfeit his or her
Restricted Shares and Restricted Share Units; provided that if a Participant
purchases the Restricted Shares and forfeits them for any reason, the Company
shall return the purchase price to the Participant only if and to the extent set
forth in an Award Agreement.

(c)          Issuance of Restricted Shares Prior to Vesting. The Company shall
issue stock certificates that evidence Restricted Shares pending the lapse of
applicable restrictions, and that bear a legend making appropriate reference to
such restrictions. Except as set forth in the applicable Award Agreement or the
Committee otherwise determines, the Company or a third party that the Company
designates shall hold such Restricted Shares and any dividends that accrue with
respect to Restricted Shares pursuant to Section 8(e) below.

(d)          Issuance of Shares upon Vesting. As soon as practicable after
vesting of a Participant’s Restricted Shares (or right to receive Shares
underlying Restricted Share Units) and the Participant’s satisfaction of
applicable tax withholding requirements, the Company shall release to the
Participant, free from the vesting restrictions, one Share for each vested
Restricted Share (or issue one Share free of the vesting restriction for each
vested Restricted Share Unit), unless an Award Agreement provides otherwise. No
fractional shares shall be distributed, and cash shall be paid in lieu thereof.

(e)          Dividends Payable on Vesting. Unless otherwise provided in an Award
Agreement, whenever unrestricted Shares are issued to a Participant pursuant to
Section 8(d) above, the Participant shall also receive, with respect to each
Share issued, (i) a number of Shares equal to the stock dividends which were
declared and paid to the holders of Shares between the Grant Date and the date
such Share is issued, and (ii) a number of Shares having a Fair Market Value (on
the date of each cash dividend payment date) equal to any cash dividends that
were paid to the holders of Shares based on a record date between the Grant Date
and the date such Share is issued.

 

 

 

-9-

 

 


--------------------------------------------------------------------------------

 

(f)           Section 83(b) Elections. A Participant may make an election under
Section 83(b) of the Code (the “Section 83(b) Election”) with respect to
Restricted Shares. If a Participant who has received Restricted Share Units
provides the Committee with written notice of his or her intention to make a
Section 83(b) Election with respect to the Shares subject to such Restricted
Share Units, the Committee may in its discretion convert the Participant’s
Restricted Share Units into Restricted Shares, on a one-for-one basis, in full
satisfaction of the Participant’s Restricted Share Unit Award. The Participant
may then make a Section 83(b) Election with respect to those Restricted Shares.
Shares with respect to which a Participant makes a Section 83(b) Election shall
not be eligible for deferral pursuant to Section 9 below.

(g)          Deferral Elections. At any time within the thirty-day period (or
other shorter or longer period that the Committee selects in its sole
discretion) in which a Participant who is a member of a select group of
management or highly compensated employees (within the meaning of the Code)
receives an initial Award of either Restricted Shares or Restricted Share Units
(or before the calendar year in which such a Participant receives a subsequent
Award), the Committee may permit the Participant to irrevocably elect, on a form
provided by and acceptable to the Committee, to defer the receipt of all or a
percentage of the Shares that would otherwise be transferred to the Participant
upon the vesting of such Award. If the Participant makes this election, the
Shares subject to the election, and any associated dividends and interest, shall
be credited to an account established pursuant to Section 9 hereof on the date
such Shares would otherwise have been released or issued to the Participant
pursuant to Section 8(d) above.

(h)          Automatic Awards of Restricted Shares to Non-Employee Directors.
Subject to Applicable Law and to adjustments pursuant to Section 13(a) hereof,
an Award of 750 Restricted Shares (or such other amount that the Board may
determine on a prospective basis) shall be granted to each non-employee Director
of the Company or its subsidiaries on the date immediately following each annual
meeting of the Company’s shareholders. Each non-employee Director shall vest in
one-third of those Restricted Shares on each of the next three annual
anniversaries of the date of the Restricted Share Award. In the event that a
non-employee Director terminates his or her membership on the Board for any
reason, the Director shall immediately forfeit any unvested Restricted Shares.
All terms of such Restricted Shares shall be as determined by the Committee,
consistent with the Plan, and shall be set forth in the applicable Award
Agreement.

9.

Deferred Share Units

(a)          Elections to Defer. The Committee may permit any Eligible Person
who is a Director, Consultant or member of a select group of management or
highly compensated employees (within the meaning of the Code) to irrevocably
elect, on a form provided by and acceptable to the Committee (the “Election
Form”), to forego the receipt of cash or other compensation (including the
Shares deliverable pursuant to any Award other than Restricted Shares for which
a Section 83(b) Election has been made), and in lieu thereof to have the Company
credit to an internal Plan account (the “Account”) a number of deferred share
units (“Deferred Share Units”) having a Fair Market Value equal to the Shares
and other compensation deferred. These credits will be made at the end of each
calendar month during which compensation is deferred. Each Election Form shall
take effect on the first day of the next calendar year (or on the first day of
the next calendar month in the case of an initial election by a Participant who
first receives an Award) after its delivery to the Company, subject to Section
8(g) regarding deferral of Restricted Shares and Restricted Share Units and to
Section 10(e) regarding deferral of Performance Awards, unless the Company sends
the

 

 

-10-

 

 


--------------------------------------------------------------------------------

 

Participant a written notice explaining why the Election Form is invalid within
five business days after the Company receives it. Notwithstanding the foregoing
sentence: (i) Election Forms shall be ineffective with respect to any
compensation that a Participant earns before the date on which the Company
receives the Election Form, and (ii) the Committee may unilaterally make awards
in the form of Deferred Share Units, regardless of whether or not the
Participant foregoes other compensation.

(b)          Vesting. Unless an Award Agreement expressly provides otherwise,
each Participant shall be 100% vested at all times in any Shares subject to
Deferred Share Units.

(c)          Issuances of Shares. The Company shall provide a Participant with
one Share for each Deferred Share Unit in five substantially equal annual
installments that are issued before the last day of each of the five calendar
years that end after the date on which the Participant’s Continuous Service
terminates, unless –

(i)           the Participant has properly elected a different form of
distribution, on a form approved by the Committee, that permits the Participant
to select any combination of a lump sum and annual installments that are
completed within ten years following termination of the Participant’s Continuous
Service, and

(ii)          the Company received the Participant’s distribution election form
at the time the Participant elects to defer the receipt of cash or other
compensation pursuant to Section 9(a), provided that such election may be
changed through any subsequent election that (i) is delivered to the Company at
least one year before the date on which distributions are otherwise scheduled to
commence pursuant to the Participant’s election, and (ii) defers the
commencement of distributions by at least five years from the originally
scheduled commencement date.

Fractional shares shall not be issued, and instead shall be paid out in cash.

(d)          Crediting of Dividends. Unless otherwise provided in an Award
Agreement, whenever Shares are issued to a Participant pursuant to Section 9(c)
above, the Participant shall also receive, with respect to each Share issued,
(i) a number of Shares equal to any stock dividends which were declared and paid
to the holders of Shares between the Grant Date and the date such Share is
issued, and (ii) a number of Shares having a Fair Market Value (on the date of
each cash dividend payment date) equal to any cash dividends that were paid to
the holders of Shares based on a record date between the Grant Date and the date
such Share is issued.

(e)          Emergency Withdrawals. In the event a Participant suffers an
unforeseeable emergency within the contemplation of this Section and Section
409A of the Code, the Participant may apply to the Company for an immediate
distribution of all or a portion of the Participant’s Deferred Share Units. The
unforeseeable emergency must result from a sudden and unexpected illness or
accident of the Participant, the Participant’s spouse, or a dependent (within
the meaning of Section 152(a) of the Code) of the Participant, casualty loss of
the Participant’s property, or other similar extraordinary and unforeseeable
conditions beyond the control of the Participant. Examples of purposes which are
not considered unforeseeable emergencies include post-secondary school expenses
or the desire to purchase a residence. In no event will a distribution be made
to the extent the unforeseeable emergency could be relieved through
reimbursement or compensation by insurance or otherwise, or

 

 

-11-

 

 


--------------------------------------------------------------------------------

 

by liquidation of the Participant’s nonessential assets to the extent such
liquidation would not itself cause a severe financial hardship. The amount of
any distribution hereunder shall be limited to the amount necessary to relieve
the Participant’s unforeseeable emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution. The Committee shall
determine whether a Participant has a qualifying unforeseeable emergency and the
amount which qualifies for distribution, if any. The Committee may require
evidence of the purpose and amount of the need, and may establish such
application or other procedures as it deems appropriate.

(f)           Unsecured Rights to Deferred Compensation. A Participant’s right
to Deferred Share Units shall at all times constitute an unsecured promise of
the Company to pay benefits as they come due. The right of the Participant or
the Participant’s duly-authorized transferee to receive benefits hereunder shall
be solely an unsecured claim against the general assets of the Company. Neither
the Participant nor the Participant’s duly-authorized transferee shall have any
claim against or rights in any specific assets, shares, or other funds of the
Company.

10.

Performance Awards

(a)          Performance Units. Subject to the limitations set forth in
paragraph (c) hereof, the Committee may in its discretion grant Performance
Units to any Eligible Person and shall evidence such grant in an Award Agreement
that is delivered to the Participant which sets forth the terms and conditions
of the Award.

(b)          Performance Compensation Awards. Subject to the limitations set
forth in paragraph (c) hereof, the Committee may, at the time of grant of a
Performance Unit, designate such Award as a “Performance Compensation Award”
(payable in cash or Shares) in order that such Award constitutes “qualified
performance-based compensation” under Code Section 162(m), in which event the
Committee shall have the power to grant such Performance Compensation Award upon
terms and conditions that qualify it as “qualified performance-based
compensation” within the meaning of Code Section 162(m). With respect to each
such Performance Compensation Award, the Committee shall establish, in writing
within the time required under Code Section 162(m), a “Performance Period,”
“Performance Measure(s)”, and “Performance Formula(e)” (each such term being
hereinafter defined).

A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Measure(s) for such
Award is achieved and the Performance Formula(e) as applied against such
Performance Measure(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period. As soon as practicable after
the close of each Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Measure(s) for the
Performance Period have been achieved and, if so, determine and certify in
writing the amount of the Performance Compensation Award to be paid to the
Participant and, in so doing, may use negative discretion to decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance.

(c)          Limitations on Awards. The maximum Performance Unit Award and the
maximum Performance Compensation Award that any one Participant may receive for
any one Performance Period shall not together exceed 60,000 Shares and
$1,500,000 in cash. The Committee shall have the discretion to provide in any
Award Agreement that any amounts earned in excess of these

 

 

-12-

 

 


--------------------------------------------------------------------------------

 

limitations will either be credited as Deferred Share Units, or as deferred cash
compensation under a separate plan of the Company (provided in the latter case
that such deferred compensation either bears a reasonable rate of interest or
has a value based on one or more predetermined actual investments). Any amounts
for which payment to the Participant is deferred pursuant to the preceding
sentence shall be paid to the Participant in a future year or years not earlier
than, and only to the extent that, the Participant is either not receiving
compensation in excess of these limits for a Performance Period, or is not
subject to the restrictions set forth under Section 162(b) of the Code.

 

(d)

Definitions.

(i)           “Performance Formula” means, for a Performance Period, one or more
objective formulas or standards established by the Committee for purposes of
determining whether or the extent to which an Award has been earned based on the
level of performance attained or to be attained with respect to one or more
Performance Measure(s). Performance Formulae may vary from Performance Period to
Performance Period and from Participant to Participant and may be established on
a stand-alone basis, in tandem or in the alternative.

(ii)          “Performance Measure” means one or more of the following selected
by the Committee to measure Company, Affiliate, and/or business unit performance
for a Performance Period, whether in absolute or relative terms (including,
without limitation, terms relative to a peer group or index): gross or net
premiums; profit margin; insured lives; basic, diluted, or adjusted earnings per
share; sales or revenue; earnings before interest, taxes, and other adjustments
(in total or on a per share basis); basic or adjusted net income; returns on
equity, assets, capital, revenue or similar measure; economic value added;
working capital; total shareholder return; and product development, product
market share, research, licensing, litigation, human resources, information
services, mergers, acquisitions, sales of assets of Affiliates or business
units. Each such measure shall be, to the extent applicable, determined in
accordance with generally accepted accounting principles as consistently applied
by the Company (or such other standard applied by the Committee) and, if so
determined by the Committee, and in the case of a Performance Compensation
Award, to the extent permitted under Code Section 162(m), adjusted to omit the
effects of extraordinary items, gain or loss on the disposal of a business
segment, unusual or infrequently occurring events and transactions and
cumulative effects of changes in accounting principles. Performance Measures may
vary from Performance Period to Performance Period and from Participant to
Participant, and may be established on a stand-alone basis, in tandem or in the
alternative.

(iii)        “Performance Period” means one or more periods of time (of not less
than one fiscal year of the Company), as the Committee may designate, over which
the attainment of one or more Performance Measure(s) will be measured for the
purpose of determining a Participant’s rights in respect of an Award.

(e)          Deferral Elections. At any time prior to the date that is at least
six months before the close of a Performance Period (or shorter or longer period
that the Committee selects) with respect to an Award of either Performance Units
or Performance Compensation, the Committee may permit a Participant who is a
member of a select group of management or highly compensated employees (within
the meaning of the Code) to irrevocably elect, on a form provided by and

 

 

-13-

 

 


--------------------------------------------------------------------------------

 

acceptable to the Committee, to defer the receipt of all or a percentage of the
cash or Shares that would otherwise be transferred to the Participant upon the
vesting of such Award. If the Participant makes this election, the cash or
Shares subject to the election, and any associated interest and dividends, shall
be credited to an account established pursuant to Section 9 hereof on the date
such cash or Shares would otherwise have been released or issued to the
Participant pursuant to Section 10(a) or Section 10(b) above.

11.

Taxes

(a)          General. As a condition to the issuance or distribution of Shares
pursuant to the Plan, the Participant (or in the case of the Participant’s
death, the person who succeeds to the Participant’s rights) shall make such
arrangements as the Company may require for the satisfaction of any applicable
federal, state, local or foreign withholding tax obligations that may arise in
connection with the Award and the issuance of Shares. The Company shall not be
required to issue any Shares until such obligations are satisfied. If the
Committee allows the withholding or surrender of Shares to satisfy a
Participant’s tax withholding obligations, the Committee shall not allow Shares
to be withheld in an amount that exceeds the minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes.

(b)          Default Rule for Employees. In the absence of any other
arrangement, an Employee shall be deemed to have directed the Company to
withhold or collect from his or her cash compensation an amount sufficient to
satisfy such tax obligations from the next payroll payment otherwise payable
after the date of the exercise of an Award.

(c)          Special Rules. In the case of a Participant other than an Employee
(or in the case of an Employee where the next payroll payment is not sufficient
to satisfy such tax obligations, with respect to any remaining tax obligations),
in the absence of any other arrangement and to the extent permitted under
Applicable Law, the Participant shall be deemed to have elected to have the
Company withhold from the Shares or cash to be issued pursuant to an Award that
number of Shares having a Fair Market Value determined as of the applicable Tax
Date (as defined below) or cash equal to the amount required to be withheld. For
purposes of this Section 11, the Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined under the Applicable Law (the “Tax Date”).

(d)          Surrender of Shares. If permitted by the Committee, in its
discretion, a Participant may satisfy the minimum applicable tax withholding and
employment tax obligations associated with an Award by surrendering Shares to
the Company (including Shares that would otherwise be issued pursuant to the
Award) that have a Fair Market Value determined as of the applicable Tax Date
equal to the amount required to be withheld. In the case of Shares previously
acquired from the Company that are surrendered under this Section 11, such
Shares must have been owned by the Participant for more than six months on the
date of surrender (or such longer period of time the Company may in its
discretion require).

(e)          Income Taxes and Deferred Compensation. Participants are solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with Awards (including any taxes arising under Section 409A
of the Code), and the Company shall not have any obligation to indemnify or
otherwise hold any Participant harmless from any or all of such taxes. The
Committee shall have the discretion to organize any deferral program, to require
deferral election forms, and to

 

 

-14-

 

 


--------------------------------------------------------------------------------

 

grant or to unilaterally modify any Award in a manner that (i) conforms with the
requirements of Section 409A of the Code with respect to compensation that is
deferred and that vests after December 31, 2004, (ii) that voids any Participant
election to the extent it would violate Section 409A of the Code, and (iii) for
any distribution election that would violate Section 409A of the Code, to make
distributions pursuant to the Award at the earliest to occur of a distribution
event that is allowable under Section 409A of the Code or any distribution event
that is both allowable under Section 409A of the Code and is elected by the
Participant, subject to any valid second election to defer, provided that the
Committee permits second elections to defer in accordance with Section
409A(a)(4)(C). The Committee shall have the sole discretion to interpret the
requirements of the Code, including Section 409A, for purposes of the Plan and
all Awards.

12.

Non-Transferability of Awards

(a)          General. Except as set forth in this Section 12, or as otherwise
approved by the Committee, Awards may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent or distribution, or in the case of an option other than an
ISO, pursuant to a domestic relations order as defined under Rule 16a-12 under
the Exchange Act. The designation of a beneficiary by a Participant will not
constitute a transfer. An Award may be exercised, during the lifetime of the
holder of an Award, only by such holder, the duly-authorized legal
representative of a Participant who is Disabled, a transferee permitted by this
Section 12, or except as would cause an ISO to lose such status, by a bankruptcy
trustee.

(b)          Limited Transferability Rights. Notwithstanding anything else in
this Section 12, the Committee may in its discretion provide in an Award
Agreement that an Award relating to Non-ISOs, SARs settled only in Shares,
Restricted Shares, or Performance Shares may be transferred, on such terms and
conditions as the Committee deems appropriate, either (i) by instrument to the
Participant’s “Immediate Family” (as defined below), (ii) by instrument to an
inter vivos or testamentary trust (or other entity) in which the Award is to be
passed to the Participant’s designated beneficiaries, or (iii) by gift to
charitable institutions. Each share of restricted stock shall be
non-transferable until such share becomes non-forfeitable. Any transferee of the
Participant’s rights shall succeed and be subject to all of the terms of the
applicable Award Agreement and the Plan. “Immediate Family” means any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.

13.

Adjustments Upon Changes in Capitalization, Merger or Certain Other Transactions

(a)          Changes in Capitalization. The Committee shall equitably adjust the
number of Shares covered by each outstanding Award, and the number of Shares
that have been authorized for issuance under the Plan but as to which no Awards
have yet been granted or that have been returned to the Plan upon cancellation,
forfeiture, or expiration of an Award, as well as the price per Share covered by
each such outstanding Award, to reflect any increase or decrease in the number
of issued Shares resulting from a stock-split, reverse stock-split, stock
dividend, combination, recapitalization or reclassification of the Shares, or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company. In the event of any such transaction or
event, the Committee may provide in substitution for any or all outstanding
Awards under the Plan such alternative consideration (including securities of
any surviving entity) as it may in good faith determine to be equitable under
the circumstances and may require in connection

 

 

-15-

 

 


--------------------------------------------------------------------------------

 

therewith the surrender of all Awards so replaced. In any case, such
substitution of securities shall not require the consent of any person who is
granted Awards pursuant to the Plan. Except as expressly provided herein, or in
an Award Agreement, if the Company issues for consideration shares of stock of
any class or securities convertible into shares of stock of any class, the
issuance shall not affect, and no adjustment by reason thereof shall be required
to be made with respect to the number or price of Shares subject to any Award.

(b)          Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company other than as part of a Change of Control, each Award
will terminate immediately prior to the consummation of such action, subject to
the ability of the Committee to exercise any discretion authorized in the case
of a Change in Control.

(c)          Change in Control. In the event of a Change in Control, the
Committee may in its sole and absolute discretion and authority, without
obtaining the approval or consent of the Company’s shareholders or any
Participant with respect to his or her outstanding Awards, take one or more of
the following actions:

(i)           arrange for or otherwise provide that each outstanding Award shall
be assumed or a substantially similar award shall be substituted by a successor
corporation or a parent or subsidiary of such successor corporation (the
“Successor Corporation”);

(ii)          accelerate the vesting of Awards so that Awards shall vest (and,
to the extent applicable, become exercisable) as to the Shares that otherwise
would have been unvested and provide that repurchase rights of the Company with
respect to Shares issued upon exercise of an Award shall lapse as to the Shares
subject to such repurchase right;

(iii)        arrange or otherwise provide for the payment of cash or other
consideration to Participants in exchange for the satisfaction and cancellation
of outstanding Awards;

(iv)         terminate upon the consummation of the transaction, provided that
the Committee may in its sole discretion provide for vesting of all or some
outstanding Awards in full as of a date immediately prior to consummation of the
Change of Control. To the extent that an Award is not exercised prior to
consummation of a transaction in which the Award is not being assumed or
substituted, such Award shall terminate upon such consummation; or

(v)          make such other modifications, adjustments or amendments to
outstanding Awards or this Plan as the Committee deems necessary or appropriate,
subject however to the terms of Section 15(a) below.

Notwithstanding the above, in the event a Participant holding an Award assumed
or substituted by the Successor Corporation in a Change in Control is
Involuntarily Terminated by the Successor Corporation in connection with, or
within 12 months (or longer periods that the Committee approves) following
consummation of, the Change in Control, then any assumed or substituted Award
held by the terminated Participant at the time of termination shall accelerate
and

 

 

-16-

 

 


--------------------------------------------------------------------------------

 

become fully vested (and exercisable in full in the case of Options and SARs),
and any repurchase right applicable to any Shares shall lapse in full, unless an
Award Agreement provides for a more restrictive acceleration or vesting schedule
or more restrictive limitations on the lapse of repurchase rights or otherwise
places additional restrictions, limitations and conditions on an Award. The
acceleration of vesting and lapse of repurchase rights provided for in the
previous sentence shall occur immediately prior to the effective date of the
Participant’s termination, unless an Award Agreement provides otherwise.

(d)          Certain Distributions. In the event of any distribution to the
Company’s shareholders of securities of any other entity or other assets (other
than dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Committee may, in its discretion,
appropriately adjust the price per Share covered by each outstanding Award to
reflect the effect of such distribution.

14.

Time of Granting Awards.

The date of grant (“Grant Date”) of an Award shall be the date on which the
Committee makes the determination granting such Award or such other date as is
determined by the Committee and set forth in the Award Agreement, provided that
in the case of an ISO, the Grant Date shall be the later of the date on which
the Committee makes the determination granting such ISO or the date of
commencement of the Participant’s employment relationship with the Company.

15.

Modification of Awards and Substitution of Options.

(a)          Modification, Extension, and Renewal of Awards. Within the
limitations of the Plan, the Committee may modify an Award to accelerate the
rate at which an Option or SAR may be exercised (including without limitation
permitting an Option or SAR to be exercised in full without regard to the
installment or vesting provisions of the applicable Award Agreement or whether
the Option or SAR is at the time exercisable, to the extent it has not
previously been exercised), to accelerate the vesting of any Award, to extend or
renew outstanding Awards or to accept the cancellation of outstanding Awards to
the extent not previously exercised. However, the Committee may not (without
shareholder approval) cancel an outstanding Option that is underwater for the
purpose of reissuing the Option to the Participant within six months thereafter
at a lower exercise price or granting a replacement Award of a different type.
Notwithstanding the foregoing provision, no modification of an outstanding Award
shall materially and adversely affect such Participant’s rights thereunder,
unless either the Participant provides written consent there is an express Plan
provision permitting the Committee to act unilaterally to make the modification,
or the Committee reasonably concludes that the modification is not materially
adverse to the Participant.

(b)          Substitution of Options. Notwithstanding any inconsistent
provisions or limits under the Plan, in the event the Company or an Affiliate
acquires (whether by purchase, merger or otherwise) all or substantially all of
outstanding capital stock or assets of another corporation or in the event of
any reorganization or other transaction qualifying under Section 424 of the
Code, the Committee may, in accordance with the provisions of that Section,
substitute Options for options under the plan of the acquired company provided
(i) the excess of the aggregate fair market value of the shares subject to an
option immediately after the substitution over the aggregate option price of
such shares is not more than the similar excess immediately before such
substitution and (ii) the new option does not give persons additional benefits,
including any extension of the exercise period.

 

 

 

-17-

 

 


--------------------------------------------------------------------------------

 

 

16.

Term of Plan.

The Plan shall continue in effect for a term of ten (10) years from its
effective date as determined under Section 20 below, unless the Plan is sooner
terminated under Section 17 below.

17.

Amendment and Termination of the Plan.

(a)          Authority to Amend or Terminate. Subject to Applicable Laws, the
Board may from time to time amend, alter, suspend, discontinue, or terminate the
Plan.

(b)          Effect of Amendment or Termination. No amendment, suspension, or
termination of the Plan shall materially and adversely affect Awards already
granted unless either it relates to an adjustment or modification pursuant to
Section 13 or 15(a) above, or it is otherwise mutually agreed between the
Participant and the Committee, which agreement must be in writing and signed by
the Participant and the Company. Notwithstanding the foregoing, the Committee
may amend the Plan to eliminate provisions which are no longer necessary as a
result of changes in tax or securities laws or regulations, or in the
interpretation thereof.

18.

Conditions Upon Issuance of Shares.

Notwithstanding any other provision of the Plan or any agreement entered into by
the Company pursuant to the Plan, the Company shall not be obligated, and shall
have no liability for failure, to issue or deliver any Shares under the Plan
unless such issuance or delivery would comply with Applicable Law, with such
compliance determined by the Company in consultation with its legal counsel.

19.

Reservation of Shares.

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan. Neither the Company nor the Committee shall, without
shareholder approval, allow for a repricing within the meaning of the federal
securities laws applicable to proxy statement disclosures.

20.

Effective Date.

This Plan shall become effective on the date of its approval by the Board;
provided that this Plan shall be submitted to the Company’s shareholders for
approval, and if not approved by the shareholders in accordance with Applicable
Laws (as determined by the Committee in its sole discretion) within one year
from the date of approval by the Board, this Plan and any Awards shall be null,
void, and of no force and effect. Awards granted under this Plan before approval
of this Plan by the shareholders shall be granted subject to such approval, and
no Shares shall be distributed before such approval.

 

21.

Controlling Law.

All disputes relating to or arising from the Plan shall be governed by the
internal substantive laws (and not the laws of conflicts of laws) of the State
of Delaware, to the extent not preempted by United States federal law. If any
provision of this Plan is held by a court of competent jurisdiction to be
invalid and unenforceable, the remaining provisions shall continue to be fully
effective.

 

 

 

-18-

 

 


--------------------------------------------------------------------------------

 

 

22.

Laws And Regulations.

(a)          U.S. Securities Laws. This Plan, the grant of Awards, and the
exercise of Options and SARs under this Plan, and the obligation of the Company
to sell or deliver any of its securities (including, without limitation,
Options, Restricted Shares, Restricted Share Units, Unrestricted Shares,
Deferred Share Units, and Shares) under this Plan shall be subject to all
Applicable Law. In the event that the Shares are not registered under the
Securities Act of 1933, as amended (the “Act”), or any applicable state
securities laws prior to the delivery of such Shares, the Company may require,
as a condition to the issuance thereof, that the persons to whom Shares are to
be issued represent and warrant in writing to the Company that such Shares are
being acquired by him or her for investment for his or her own account and not
with a view to, for resale in connection with, or with an intent of
participating directly or indirectly in, any distribution of such Shares within
the meaning of the Act, and a legend to that effect may be placed on the
certificates representing the Shares.

(b)         Other Jurisdictions. To facilitate the making of any grant of an
Award under this Plan, the Committee may provide for such special terms for
Awards to Participants who are foreign nationals or who are employed by the
Company or any Affiliate outside of the United States of America as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom. The Company may adopt rules and procedures
relating to the operation and administration of this Plan to accommodate the
specific requirements of local laws and procedures of particular countries.
Without limiting the foregoing, the Company is specifically authorized to adopt
rules and procedures regarding the conversion of local currency, taxes,
withholding procedures and handling of stock certificates which vary with the
customs and requirements of particular countries. The Company may adopt
sub-plans and establish escrow accounts and trusts as may be appropriate or
applicable to particular locations and countries.

23.          No Shareholder Rights. Neither a Participant nor any transferee of
a Participant shall have any rights as a shareholder of the Company with respect
to any Shares underlying any Award until the date of issuance of a share
certificate to a Participant or a transferee of a Participant for such Shares in
accordance with the Company’s governing instruments and Applicable Law. Prior to
the issuance of Shares pursuant to an Award, a Participant shall not have the
right to vote or to receive dividends or any other rights as a shareholder with
respect to the Shares underlying the Award, notwithstanding its exercise in the
case of Options and SARs. No adjustment will be made for a dividend or other
right that is determined based on a record date prior to the date the stock
certificate is issued, except as otherwise specifically provided for in this
Plan.

24.          No Employment Rights. The Plan shall not confer upon any
Participant any right to continue an employment, service or consulting
relationship with the Company, nor shall it affect in any way a Participant’s
right or the Company’s right to terminate the Participant’s employment, service,
or consulting relationship at any time, with or without Cause.

 

 

 

-19-

 

 


--------------------------------------------------------------------------------

 

25.          Termination, Rescission and Recapture of Awards. Notwithstanding
any other provision of the Plan, but subject to any contrary terms set forth in
any Award Agreement, this Section shall only apply to a Participant who is, on
the Award Date, an Employee of the Company or its Affiliates, and shall
automatically cease to apply to any Participant from and after his or her
termination of Continuous Service after a Change in Control.

(a)          Each Award under the Plan is intended to align the Participant’s
long-term interest with those of the Company. If the Participant engages in
certain activities discussed below, either during employment or after employment
with the Company terminates for any reason, the Participant is acting contrary
to the long-term interests of the Company. Accordingly, except as otherwise
expressly provided in the Award Agreement, the Company may terminate any
outstanding, unexercised, unexpired, unpaid, or deferred Awards (“Termination”),
rescind any exercise, payment or delivery pursuant to the Award (“Rescission”),
or recapture any Common Stock (whether restricted or unrestricted) or proceeds
from the Participant’s sale of Shares issued pursuant to the Award
(“Recapture”), if the Participant does not comply with the conditions of
subsections (b) and (c) hereof (collectively, the “Conditions”).

(b)          A Participant shall not, without the Company’s prior written
authorization, disclose to anyone outside the Company, or use in other than the
Company’s business, any proprietary or confidential information or material, as
those or other similar terms are used in any applicable patent, confidentiality,
inventions, secrecy, or other agreement between the Participant and the Company
with regard to any such proprietary or confidential information or material.

(c)          Pursuant to any agreement between the Participant and the Company
with regard to intellectual property (including but not limited to patents,
trademarks, copyrights, trade secrets, inventions, developments, improvements,
proprietary information, confidential business and personnel information), a
Participant shall promptly disclose and assign to the Company or its designee
all right, title, and interest in such intellectual property, and shall take all
reasonable steps necessary to enable the Company to secure all right, title and
interest in such intellectual property in the United States and in any foreign
country.

(d)          Upon exercise, payment, or delivery of cash or Common Stock
pursuant to an Award, the Participant shall certify on a form acceptable to the
Company that he or she is in compliance with the terms and conditions of the
Plan and, if a severance of Continuous Service has occurred for any reason,
shall state the name and address of the Participant’s then-current employer or
any entity for which the Participant performs business services and the
Participant’s title, and shall identify any organization or business in which
the Participant owns a greater-than-five-percent equity interest.

(e)          If the Company determines, in its sole and absolute discretion,
that (i) a Participant has violated any of the Conditions or (ii) during his or
her Continuous Service, or within ____ years after its termination for any
reason, a Participant (a) has rendered services to or otherwise directly or
indirectly engaged in or assisted, any organization or business that, in the
judgment of the Company in its sole and absolute discretion, is or is working to
become competitive with the Company; (b) has solicited any non-administrative
employee of the Company to terminate employment with the Company; or (c) has
engaged in activities which are materially prejudicial to or in conflict with
the interests of the Company, including any breaches of fiduciary duty or the
duty of loyalty, then the Company may, in its sole and absolute discretion,
impose a Termination, Rescission, and/or

 

 

-20-

 

 


--------------------------------------------------------------------------------

 

Recapture with respect to any or all of the Participant’s relevant Awards,
Shares, and the proceeds thereof.

(f)           Within ten days after receiving notice from the Company of any
such activity, the Participant shall deliver to the Company the Shares acquired
pursuant to the Award, or, if Participant has sold the Shares, the gain
realized, or payment received as a result of the rescinded exercise, payment, or
delivery; provided, that if the Participant returns Shares that the Participant
purchased pursuant to the exercise of an Option (or the gains realized from the
sale of such Common Stock), the Company shall promptly refund the exercise
price, without earnings, that the Participant paid for the Shares. Any payment
by the Participant to the Company pursuant to this Section 21 shall be made
either in cash or by returning to the Company the number of Shares that the
Participant received in connection with the rescinded exercise, payment, or
delivery. It shall not be a basis for Termination, Rescission or Recapture if
after termination of a Participant’s Continuous Service, the Participant
purchases, as an investment or otherwise, stock or other securities of such an
organization or business, so long as (i) such stock or other securities are
listed upon a recognized securities exchange or traded over-the-counter, and
(ii) such investment does not represent more than a five percent (5%) equity
interest in the organization or business.

(g)          Notwithstanding the foregoing provisions of this Section, the
Company has sole and absolute discretion not to require Termination, Rescission
and/or Recapture, and its determination not to require Termination, Rescission
and/or Recapture with respect to any particular act by a particular Participant
or Award shall not in any way reduce or eliminate the Company’s authority to
require Termination, Rescission and/or Recapture with respect to any other act
or Participant or Award. Nothing in this Section shall be construed to impose
obligations on the Participant to refrain from engaging in lawful competition
with the Company after the termination of employment that does not violate
subsections (b) or (c) of this Section, other than any obligations that are part
of any separate agreement between the Company and the Participant or that arise
under applicable law.

(h)          All administrative and discretionary authority given to the Company
under this Section shall be exercised by the most senior human resources
executive of the Company or such other person or committee (including without
limitation the Committee) as the Committee may designate from time to time.

(i)           Notwithstanding any provision of this Section, if any provision of
this Section is determined to be unenforceable or invalid under any applicable
law, such provision will be applied to the maximum extent permitted by
applicable law, and shall automatically be deemed amended in a manner consistent
with its objectives to the extent necessary to conform to any limitations
required under applicable law. Furthermore, if any provision of this Section is
illegal under any applicable law, such provision shall be null and void to the
extent necessary to comply with applicable law.

 

 

 

-21-

 

 


--------------------------------------------------------------------------------

 

 

Independence Holding Company

2006 Stock Incentive Plan

_______________________

 

Appendix A: Definitions

______________________

 

As used in the Plan, the following definitions shall apply:

“Affiliate” means, with respect to any Person (as defined below), any other
Person that directly or indirectly controls or is controlled by or under common
control with such Person. For the purposes of this definition, “control,” when
used with respect to any Person, means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of
such Person or the power to elect directors, whether through the ownership of
voting securities, by contract or otherwise; and the terms “affiliated,”
“controlling” and “controlled” have meanings correlative to the foregoing.

“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under applicable U.S. federal and state laws, the
Code, any applicable stock exchange or automated quotation system rules or
regulations (to the extent the Committee determines that compliance therewith is
desirable or appropriate), and the applicable laws of any other country or
jurisdiction where Awards are granted, as such laws, rules, regulations and
requirements shall be in place from time to time.

“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, an SAR, a Restricted Share, a Restricted Share Unit, an
Unrestricted Share, a Deferred Share Unit, and a Performance Award, or any
combination thereof, whether alternative or cumulative, authorized by and
granted under this Plan.

“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.

“Board” means the Board of Directors of the Company.

“Cause” has the meaning set forth in any employment, severance or other
agreement governing the relationship between the relevant Participant and the
Company in effect as of the date the event giving rise to Cause occurred. In the
absence of such a provision, “Cause” means: (i) any material violation by the
Participant of the terms of any agreement between the Participant and the
Company, including without limitation, any employment or non-competition
agreement, (ii) the Participant’s conviction of any crime (whether or not
involving the Company) constituting a felony in the jurisdiction involved; (iii)
conduct of the Participant related to the Participant’s employment for which
either criminal or civil penalties against the Participant or the Company may be
sought; (iv) material violation of the Company’s policies, including, without
limitation, those relating to sexual harassment, the disclosure or misuse of
confidential information, or those set forth in Company manuals or statements of
policy; (v) serious neglect or misconduct in the performance of the
Participant’s duties for the Company or willful or repeated failure or refusal
to perform such duties.

 

 

 


--------------------------------------------------------------------------------

 

Any rights the Company may have hereunder in respect of the events giving rise
to Cause shall be in addition to the rights the Company may have under any other
agreement with a Participant or at law or in equity. Any determination of
whether a Participant’s employment is (or is deemed to have been) terminated for
Cause shall be made by the Committee in its sole discretion, which determination
shall be final and binding on all parties. If, subsequent to a Participant’s
termination of employment (whether voluntary or involuntary) without Cause, it
is discovered that the Participant’s employment could have been terminated for
Cause, such Participant’s employment shall be deemed to have been terminated for
Cause. A Participant’s termination of employment for Cause shall be effective as
of the date of the occurrence of the event giving rising to Cause, regardless of
when the determination is made.

“Change in Control” means the occurrence of any one or more of the events set
forth in the following paragraphs:

(i)            a change in the ownership of 50% or more of the Corporation's
outstanding common stock, within a twelve month period; or

(ii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting stock of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 80% of the
total voting power represented by the voting stock or the other voting
securities of such surviving entity outstanding immediately after such merger or
consolidation; or

(iii) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets.

However, in no event shall a Change in Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change in Control transaction. The Participant shall be deemed
'part of a purchasing group' for purposes of

the preceding sentence if the Participant is an equity participant or has agreed
to become an equity participant in the purchasing company or group (except for
(a) passive ownership of less than 5% of the stock of the purchasing company or
(b) ownership of equity participation in the purchasing company or group which
is otherwise not deemed to be significant, as determined prior to the Change in
Control by a majority of the nonemployee directors). The Board has final
authority to determine the exact date on which a Change in Control has been
deemed to have occurred under subparagraphs (i), (ii), and (iii) above.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 4 above. With
respect to any decision involving an Award intended to satisfy the requirements
of Section 162(m) of the Code, the Committee shall consist of two or more
Directors of the Company who are “outside directors” within the meaning of
Section 162(m) of the Code. With respect to any decision relating to a

 

 

-2-

 

 


--------------------------------------------------------------------------------

 

Reporting Person, the Committee shall consist of two or more Directors who are
disinterested within the meaning of Rule 16b-3.

“Company” means Independence Holding Company, a Delaware corporation; provided,
however, that in the event the Company reincorporates to another jurisdiction,
all references to the term “Company” shall refer to the Company in such new
jurisdiction.

“Consultant” means any person, including an advisor, who is engaged by the
Company or any Affiliate to render services and is compensated for such
services.

“Continuous Service” means the absence of any interruption or termination of
service as an Employee, Director, Consultant, or agent. Continuous Service shall
not be considered interrupted in the case of: (i) sick leave; (ii) military
leave; (iii) any other leave of absence approved by the Committee, provided that
such leave is for a period of not more than 90 days, unless reemployment upon
the expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company policy adopted from time to time;
(iv) changes in status from Director to advisory director or emeritus status; or
(iv) in the case of transfers between locations of the Company or between the
Company, its Affiliates or their respective successors. Changes in status
between service as an Employee, Director, Consultant, and an agent will not
constitute an interruption of Continuous Service.

“Deferred Share Units” mean Awards pursuant to Section 9 of the Plan.

“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.

“Disabled” means a condition under which a Participant --

(a)           is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or

(b)          is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, received income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees of the Company.

“Eligible Person” means any Consultant, Director, Employee, or agent and
includes non-Employees to whom an offer of employment has been or is being
extended.

“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct. The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any date (the “Determination Date”) means: (i)
the closing price of a Share on the New York Stock Exchange or the American
Stock Exchange

 

 

-3-

 

 


--------------------------------------------------------------------------------

 

(collectively, the “Exchange”), on the Determination Date, or, if shares were
not traded on the Determination Date, then on the nearest preceding trading day
during which a sale occurred; or (ii) if such stock is not traded on the
Exchange but is quoted on NASDAQ or a successor quotation system, (A) the last
sales price (if the stock is then listed as a National Market Issue under The
Nasdaq National Market System) or (B) the mean between the closing
representative bid and asked prices (in all other cases) for the stock on the
Determination Date as reported by NASDAQ or such successor quotation system; or
(iii) if such stock is not traded on the Exchange or quoted on NASDAQ but is
otherwise traded in the over-the-counter, the mean between the representative
bid and asked prices on the Determination Date; or (iv) if subsections (i)-(iii)
do not apply, the fair market value established in good faith by the Board.

“Grant Date” has the meaning set forth in Section 14 of the Plan.

“Incentive Share Option or ISO” hereinafter means an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Award Agreement.

“Involuntary Termination” means termination of a Participant’s Continuous
Service under the following circumstances occurring on or after a Change in
Control: (i) termination without Cause by the Company or an Affiliate or
successor thereto, as appropriate; or (ii) voluntary termination by the
Participant within 60 days following (A) a material reduction in the
Participant’s job responsibilities, provided that neither a mere change in title
alone nor reassignment to a substantially similar position shall constitute a
material reduction in job responsibilities; (B) an involuntary relocation of the
Participant’s work site to a facility or location more than 50 miles from the
Participant’s principal work site at the time of the Change in Control; or (C) a
material reduction in Participant’s total compensation other than as part of an
reduction by the same percentage amount in the compensation of all other
similarly-situated Employees, Directors, Consultants, or agents.

“Non-ISO” means an Option not intended to qualify as an ISO, as designated in
the applicable Award Agreement.

“Option” means any stock option granted pursuant to Section 6 of the Plan.

“Participant” means any holder of one or more Awards, or the Shares issuable or
issued upon exercise of such Awards, under the Plan.

“Performance Awards” mean Performance Units and Performance Compensation Awards
granted pursuant to Section 10.

“Performance Compensation Awards” mean Awards granted pursuant to Section 10(b)
of the Plan.

“Performance Unit” means Awards granted pursuant to Section 10(a) of the Plan
which may be paid in cash, in Shares, or such combination of cash and Shares as
the Committee in its sole discretion shall determine.

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited

 

 

-4-

 

 


--------------------------------------------------------------------------------

 

liability company, real estate investment trust, regulatory body, governmental
agency or instrumentality, unincorporated organization or organizational entity.

“Plan” means this Independence Holding Company 2006 Stock Incentive Plan.

“Reporting Person” means an officer, Director, or greater than ten percent
shareholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

“Restricted Shares” mean Shares subject to restrictions imposed pursuant to
Section 8 of the Plan.

“Restricted Share Units” mean Awards pursuant to Section 8 of the Plan.

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

“SAR” or “Share Appreciation Right” means Awards granted pursuant to Section 7
of the Plan.

“Share” means a share of common stock of the Company, as adjusted in accordance
with Section 13 of the Plan.

“Ten Percent Holder” means a person who owns stock representing more than ten
percent (10%) of the combined voting power of all classes of stock of the
Company or any Affiliate.

“Unrestricted Shares” mean Shares awarded pursuant to Section 8 of the Plan.

 

 

 

-5-

 

 


--------------------------------------------------------------------------------